Citation Nr: 0941683	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Dependent's Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to December 
1988.  The appellant is the surviving spouse of the Veteran, 
who died in mid-2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual 
was entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid, 
that shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000. 

While an accrued benefits claim is separate from a Veteran's 
claim filed prior to death, the accrued benefits claim is 
derivative of the Veteran's claim; thus, an appellant takes 
the Veteran's claim as it stood on the date of death, but 
within the limits established by law.  Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996). 

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).

For a surviving spouse to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160 (c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or by denial on appellate review, 
whichever is earlier.  38 C.F.R. § 3.160(d).  See also 
38 C.F.R. §§ 20.1103, 20.1104.

In an October 2004 Statement of the Case, the RO denied 
payment of accrued benefits finding that there were no 
benefits payable as accrued benefits.  

A review of the record reveals that in September 2002, the 
Veteran submitted a claim for service connection for a lung 
disease and a request to reopen claims for service connection 
for a heart condition and osteoarthritis (although there was 
no prior claim or rating action regarding service connection 
for osteoarthritis).  The Veteran was afforded a VCAA letter 
regarding those issues in September 2002.

The Veteran died in mid-2003.  In September 2003, the 
appellant filed a claim for dependency and indemnity 
compensation (DIC) benefits.  Received in January 2004, was a 
claim for accrued benefits which is timely as it was filed 
within one year of the Veteran's death. 

In the claim she noted that the Veteran had raised a claim 
pertaining to a heart disorder prior to his death.  Thus, her 
claim for accrued benefits must be adjudicated on the merits 
as the Veteran had claims for service connection for a lung 
disorder and osteoarthritis as well as a request to reopen a 
claim for service connection for a heart condition pending at 
the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 
126 (2007).

As the RO has not considered the underlying merits of the 
claims a remand action is necessary.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).

Additionally, the Board finds that the issues of service 
connection for the cause of the Veteran's death and 
eligibility for Dependent's Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 are intertwined with the 
issue of entitlement to accrued benefits.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the appellant 
with appropriate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (via 
"VCAA letter"), which includes an 
explanation as to the evidence and 
information required to substantiate her 
claim for accrued benefits, as well as the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See 
also Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.  The RO/AMC shall adjudicate the claims 
of entitlement to service connection for a 
lung disorder and osteoarthritis as well 
as a request to reopen a claim for service 
connection for a heart condition, for the 
purposes of accrued benefits.  The RO must 
address the merits of the accrued benefits 
claim, and readjudicate the Veteran's 
remaining claims.  If any timely perfected 
claim is denied, the appellant must be 
notified of the denial and advised of her 
appellate rights.  The appellant and her 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board unless otherwise noted.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


